Case: 19-10654    Date Filed: 09/13/2019   Page: 1 of 6


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 19-10654
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 0:18-cv-63165-BB

ERIC WATKINS,

                                                            Plaintiff-Appellant,

                                    versus


WILSON DEJESUS,
BSO Deputy,
THOMAS HINTON,
BSO Deputy Supervisor,
                                                           Defendant-Appellees.
                         ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                             (September 13, 2019)

Before WILSON, JORDAN and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-10654     Date Filed: 09/13/2019   Page: 2 of 6


      Eric Watkins, proceeding pro se, appeals the district court’s denial of his

motion for leave to proceed in forma pauperis and sua sponte dismissal of his 42

U.S.C. § 1983 civil rights action. First, Mr. Watkins argues that the district court

erred because it misinterpreted his allegations and improperly dismissed his

Fourteenth Amendment due process claim without discussion and without

permitting amendment. Second, he argues that the district court erred because it

dismissed his defamation claim as barred by the statute of limitations.

                                         I

      Mr. Watkins filed a pro se § 1983 civil rights complaint against Deputy

Wilson Dejesus and Deputy Supervisor Thomas Hinton of the Broward County,

Florida, Sherriff’s Office (“BSO”), in their individual capacities, for alleged

violations of his constitutional rights. The complaint included a defamation claim.

      Mr. Watkins alleged the following:

      On December 29, 2014, Mr. Watkins engaged in a “verbal confrontation” with

three women in the parking lot of a shopping center. The women were throwing

stones at his car. The parties called the police. When Deputies Dejesus and Hinton

arrived, they observed Mr. Watkins arguing with the women and “took the females’

side.” The officers told Mr. Watkins that he could no longer patronize the shopping

center. Mr. Watkins overheard Deputy Dejesus tell someone on the phone that Mr.

Watkins was “crazy” and a “registered sex offender.” When Mr. Watkins told


                                         2
              Case: 19-10654     Date Filed: 09/13/2019   Page: 3 of 6


Deputy Dejesus that he was not a registered sex offender, Deputy Dejesus responded

that he was. Mr. Watkins protested that the officers lacked authority to order him

off the property, but Deputy Hinton showed him a posted sign that stated BSO

deputies have authority to advise any person to leave and may arrest someone for

trespassing if they fail to abide. Deputy Dejesus showed Mr. Watkins the area from

which he was prohibited, but Mr. Watkins denies that he was located on the property

where the sign was posted.

      Mr. Watkins moved for leave to proceed IFP. The district court denied his

motion and sua sponte dismissed the complaint with prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). The court concluded that there was no basis for the complaint

to proceed and that any amendment to Mr. Watkins’ complaint would be futile. The

court dismissed the due process claim because he had not established a right to

trespass on private property. The court also dismissed the defamation claim because

it was barred by the applicable two-year statute of limitations. Mr. Watkins timely

appealed.

                                         II

      We review the sua sponte dismissal of a complaint for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii) de novo, accepting the allegations in the

complaint as true. See Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). A

district court is obligated to dismiss an in forma pauperis complaint if it determines


                                          3
              Case: 19-10654     Date Filed: 09/13/2019    Page: 4 of 6


that the action “fails to state a claim on which relief may be granted.” §

1915(e)(2)(B)(ii). “Dismissal under § 1915(e)(2)(B)(ii) is governed by the same

standard as a dismissal under Rule 12(b)(6) of the Federal Rules of Civil Procedure.”

Evans v. Ga. Reg’l Hosp., 850 F.3d 1248, 1253 (11th Cir. 2017). Thus, to survive

dismissal, a complaint must contain facts sufficient to support a plausible claim to

relief. See generally Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

      Mr. Watkins relies on Catron v. City of St. Petersburg, 658 F.3d 1260, 1266

(11th Cir. 2011), which recognized a constitutionally-protected liberty interest to be

in parks or other city properties that are open to the general public. He asserts a

liberty interest in remaining on the parking lot because it is “quasi-public property.”

Catron is inapplicable, however, because the parking lot here was private property

and the BSO deputies were authorized to instruct Mr. Watkins to leave. See Fla.

Stat. § 810.09(1)(a)(1). The district court did not err in determining that Mr.

Watkins’ Fourteenth Amendment due process claim was not legally cognizable.

      There was also no error in the district court’s denial of Mr. Watkins’ motion

to amend his complaint. We review the denial of a motion to amend a complaint for

an abuse of discretion, see Williams v. Bd. of Regents of Univ. Sys. of Ga., 477 F.3d

1282, 1291 (11th Cir. 2007), and there was no abuse of discretion here. Dismissal

with prejudice may be appropriate if granting leave to amend would be futile because

the complaint as amended would still be properly dismissed or be immediately


                                          4
                 Case: 19-10654    Date Filed: 09/13/2019    Page: 5 of 6


subject to summary judgment for the defendant. See Cockrell v. Sparks, 510 F.3d

1307, 1310 (11th Cir. 2007). The district court correctly concluded that Mr.

Watkins’ inability to articulate a constitutionally-protected liberty interest is fatal to

his due process claim. Any amendment to his complaint would therefore prove

futile.

                                           III

          Mr. Watkins also argues that the district court erred in dismissing his

defamation claim as barred by the applicable statute of limitations. He maintains

that the limitations period should be tolled because the alleged defamatory

statements from Deputy Dejesus—that Mr. Watkins is “crazy” and a “registered sex

offender”—are still part of the public record and have caused him ongoing injury.

          We review de novo the district court’s interpretation and application of the

applicable statute of limitations. See Ctr. for Biological Diversity v. Hamilton, 453

F.3d 1331, 1334 (11th Cir. 2006). Under Florida law, the tort of defamation

(whether libel or slander) is subject to a two-year statute of limitations. See Fla. Stat.

§ 95.11(4)(g). See also Wagner, Nugent, Johnson, Roth, Romano, Erikson & Kupfer,

P.A. v. Flanagan, 629 So. 2d 113, 115 (Fla. 1993). A defamation claim based on a

single publication, exhibition, or utterance accrues on the date of publication. See

Fla. Stat. § 770.07. See also Wagner, 629 So. 2d at 115.




                                            5
               Case: 19-10654     Date Filed: 09/13/2019      Page: 6 of 6


      About four years elapsed between the time the alleged defamatory statements

were made (December 29, 2014) and when Mr. Watkins filed his complaint

(December 28, 2018). This places Mr. Watkins’ claim well outside the statute of

limitations and the district court did not err in dismissing it. Moreover, we find no

basis in law for tolling the limitations period based on Mr. Watkins’ allegation of

ongoing injury. Cf. Ovadia v. Bloom, 756 So. 2d 137, 140 (Fla. Dist. Ct. App. 2000)

(limitations period on defamation claim against television station, reporter, and

anchorpersons was not tolled while plaintiff pursued the action in federal court

despite that court’s lack of jurisdiction over his claims).

                                          IV

      For the foregoing reasons, we affirm the district court’s order denying Mr.

Watkins’ IFP application, dismissing his § 1983 and defamation claims, and denying

leave to amend.

      AFFIRMED.




                                           6